DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 9/9/2020. Claims 21-40 are pending and have been examined. Claims 1-20 are cancelled.
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Reasons for Allowance
3.	Claims 21-40 are allowable. The following is the examiner’s statement of reason for allowance:  
The closest prior art of record cited are: You, et al. (US 20080144788; Title: Method of performing voice communication in mobile terminal), Seshadri, et al. (US 20090079622; Title: Sharing of gps information between mobile devices), Honda, et al. (US 20050149319; Title: Speech recognition with feedback from natural language processing for adaptation of acoustic model) and Caligor (US 20120239451; Title: Calendar based task and time management systems and methods). Teachings of the above references with respect to claimed limitations are detailed in the previous Office actions.
The present invention discloses voice-based commands and handshaking among different devices. Handshaking in general involves processing steps that can be arbitrary using well-known component technologies as long as all parties involved agree to the same protocol. 
None of the references either alone or in combination teaches the specific, simultaneous limitations recited in the amended claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		3/2/2021Primary Examiner, Art Unit 2659